Case 3:18-cv-01550-RDM Document 42 Filed 09/03/20 Page 1 of 2

THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CHARLES HENRY CASTILLO,
Petitioner :
V. : 3:18-CV-01550
(JUDGE MARIANI)
DAVID J. EBBERT, et al.,
Respondent
ORDER
AND NOW, THIS Ahi DAY OF SEPTEMBER, 2020, upon review of Chief

Magistrate Judge Schwab’s Report and Recommendation (“R&R”) (Doc. 26) for clear error
or manifest injustice,! IT IS HEREBY ORDERED THAT:

1. The R&R (Doc. 26) is ADOPTED for the reasons set forth therein.

2. Petitioner Charles Henry Castillo’s Petition for Writ of Habeas Corpus Under 28

U.S.C. § 2241 is DENIED.

 

' Chief Magistrate Judge Schwab filed the present R&R on April 9, 2019. Petitioner subsequently
filed three motions for extension of time to file Objections (Docs. 27, 31, 34), all of which were granted by
this Court (Docs. 29, 33, 35). Petitioner thereafter filed a “Motion for Stay or Continuance until Castillo
Arrive at his New Address” (Doc. 36), stating that he would be transferred to a different prison on July 17,
2019, and that such transfer may take 1-3 months. The docket reflects that Petitioner updated his address
on August 5, 2019, with a “temporary address” (Doc. 38) and, on January 21, 2020, provided a new
address to the Court and requested that the stay be lifted (see Doc. 39).

Although the time for Petitioner to file Objections had passed, on February 4, 2020, to ensure
Petitioner was afforded every ability to file any objection he may have to the pending R&R, the Court
ordered Petitioner to file any Objections within 30 days of the date of its Order (Doc. 41).

Despite this R&R being pending for weli-over one year and the numerous extensions of time and
opportunities given by this Court to Petitioner to file any Objections he may have, as of the date of this
Order, Petitioner has failed to file any Objections or other documents of record. The Court thus applies a
clear error or manifest injustice standard in evaluating the R&R.
Case 3:18-cv-01550-RDM Document 42 Filed 09/03/20 Page 2 of 2

3. A Certificate of Appealability SHALL NOT ISSUE.

4. The Clerk of Court is directed to CLOSE this case.

   

 

Robert D. Mariani~ ]
United States District Judge
